Holmes, J.
This is an action of replevin for two counters. There was evidence that they belonged to the defendant in 1867, when one Warner built a shop, put the counters in, nailed them to the floor, and afterwards, on January 2, 1871, mortgaged the premises to one DeWitt. In April, 1879, DeWitt’s executors foreclosed, and sold the premises to the plaintiffs. The defendant took the counters from the plaintiffs’ possession in 1881. The court found for the defendant. Considering the bill of exceptions as a whole, we do not understand this general finding to have gone on the ground either of a special finding that the counters remained chattels for all purposes, and were not covered by the mortgage, Carpenter v. Walker, 140 Mass. 416, or that there was a fraudulent concealment of the cause of action, within the Gen. Sts. c. 155, § 12 (Pub. Sts. c. 197, § 14). But we understand the court to have ruled or assumed that, although the statute should have run in favor of Warner or DeWitt before the transfer to the plaintiffs, that circumstance would not prevent the defendant from taking possession if she could, or entitle the plaintiffs to sue her for doing so, if she was the original owner.
A majority of the court are of opinion that this is not the law, and that there must be a new trial. We do not. forget all that has been said and decided as to the statute of limitations going only to the remedy, especially in cases of contract. We do not even find it necessary to express an opinion as to what would be the effect of a statute like ours, if a chattel, after having been held adversely for six years, were taken into another jurisdiction by the originally wrongful possessor, although all the decisions and dicta, so far as we know, agree that the title would be deemed to have passed. Cockfield v. Hudson, 1 Brev. 311. Howell v. Hair, 15 Ala. 194. Jones v. Jones, 18 Ala. 248, 253. Clark v. Slaughter, 34 Miss. 65. Winburn v. Cochran, 9 Tex. 123. Preston v. Briggs, 16 Vt. 124, 130. Baker v. Chase, 55 N. H. 61, 63. Campbell v. Holt, 115 U. S. 620, 623. What we do decide is, that, where the statute wotild be a bar to a direct proceeding by the original owner, it cannot be defeated by indirection within the jurisdiction where it is law. If he cannot replevy, he cannot take with his own hand. A title which will not sustain a declaration will not sustain a plea.
*387Ib is true that the statute, in terms, only limits the bringing of an action. But whatever importance may be attached to that ancient form of words, the principle we lay down seems to us a necessary consequence of the enactment. And a similar doctrine has been applied to the statute of frauds. Carrington v. Roots, 2 M. & W. 248. See King v. Welcome, 5 Gray, 41.
As we understand the statutory period to have run before the plaintiffs acquired the counters, we do not deem it necessary to consider what would be the law if the plaintiffs had purchased or taken the counters, within six years of the original conversion, from the person who first converted them-, and the defendant had taken them after the action against the first taker had been barred, but within six years of the plaintiffs’ acquiring them. We regard a purchaser from one against whom the remedy is already barred as entitled to stand in as good a position as his vendor. Whether a second wrongful taker would stand differently, because not privy in title, we need not discuss. See Leonard v. Leonard, 7 Allen, 277; Sawyer v. Kendall, 10 Cush. 241; Norcross v. James, 140 Mass. 188, 189; Co. Lit. 114 b, 121 b.

Exceptions sustained.

Field, J.
I am unable to assent to the opinion of the court. As the case was tried without a jury, and the court found generally for the defendant, the only questions of law are those raised by the plaintiffs’ requests for rulings, which were refused. The plaintiffs must prevail, if at all, upon their own title or right of possession. There was evidence that the defendant purchased the counters in 1861, and placed them in her store, where they were used until some time in 1866, when, with the knowledge and consent of DeWitt, the defendant’s brother, they were moved out of the building to the street; that DeWitt, from November 26, 1866, held a mortgage upon the defendant’s “ store premises,” and “ from that date, by agreement with the defendant, had charge of said estate and of said counters ; ” that, in 1867, Daniel Warner took the counters, without the defendant’s knowledge or authority, and put them into his store, and nailed them to the floor, and mortgaged his premises to DeWitt on-January 2, 1871; that DeWitt died in 1879, and this mortgage was foreclosed by a sale made by the executors of *388DeWitt’s estate to themselves in April, 1879, and they after-wards “sold the premises to the plaintiffs,” not mentioning the counters in their deed; that the defendant, “soon after the counters were removed from her store, missed them, and made inquiries for them, but failed to find them; and that, when she learned that they were upon the plaintiffs’ premises, she took them away,” in 1881, and retained possession until the plaintiffs replevied them. “ There was no evidence, except as before stated [in the exceptions], tending to show what interest, if any, Warner claimed to have in the counters at the time they came into his possession, or at any time thereafter.” From the time Warner took the counters until he mortgaged his premises to DeWitt, six years had not expired ; but, if it be assumed that Warner remained in possession until the mortgage given by him was foreclosed by a sale, he held possession more than six years. The possession of the plaintiffs could not have been for a longer time than about two years. If DeWitt was in possession from the date of the mortgage to him until his death, this was more than six years; but there was evidence that he was the agent of the defendant to take charge of the counters. The terms of the mortgage and conveyance under which the plaintiffs claim are not set out, ■but it has been assumed that they conveyed whatever title, if any, Warner had in the counters. It is manifest that, as between landlord and tenant, these counters would have been either furniture or trade fixtures, and that, if they were taken by Warner and affixed to his store tortiously, without the consent of the defendant, she could have retaken them. Kimball v. Grand Lodge of Masons, 131 Mass. 59. Hubbell v. Last Cambridge Savings Bank, 132 Mass. 447. Guthrie v. Jones, 108 Mass. 191.
The rule that the title of personal property is lost by a wrongful conversion of it into some other species of property, or by making it a part of real estate, has its foundation in the impossibility or impracticability of tracing the property, or of severing it from the real estate; and when personal chattels are, without the consent of the owner, and without right, taken by another and affixed to real property, the title of the owner is not lost, unless the identity of the chattels has been destroyed, or they have been so affixed to the real property that it is impracticable *389to sever them. See Wetherbee v. Green, 22 Mich. 311; Jewett v. Dringer, 3 Stew. (N. J.) 291. I think that the first request, therefore, ought not to have been given.
As the plaintiffs first took possession of the counters as their own some time after the- foreclosure of the mortgage in 1879, the statute of limitations would have been no defence to them if the defendant had brought trover against them in 1881, when she took possession of the counters; their only defence would have been title in themselves derived from their vendors, and this title rests ultimately upon the possession of Warner. The second request, as applicable to the case, is in effect that, if Warner took the counters tortiously, and kept them attached to his building more than six years, the defendant lost her right of property in the counters. It is not stated in the request, that Warner’s possession, to effect a change of title, must have been either known to the defendant or open and notorious, and must have been under a claim of right; and that his possession was of this character is not necessarily to be inferred from the evidence. The effect of the- statute of limitations of real actions upon the acquisition of title to real property is carefully discussed in Langdell on Eq. PI. §§ 119 seq. Our statute of limitations of real actions provides that “ no person shall commence an action for the recovery of lands, nor make an entry thereon, unless within twenty years after the right to bring such action or to make such entry first accrued, or within twenty years after he, or those from, by, or under whom he claims, have been seised or possessed of the premises, except as is hereinafter provided.” Pub. Sts. e. 196, § 1. Gen. Sts. e. 154, § 1. Rev. Sts. e. 119, § 1. Sts. 1786, e. 13 ; 1807, e. 75. Commissioners’ Notes to the Rev. Sts. c. 119. As writs of right and of formedon, and all writs of entry except those provided by the Pub. Sts. c. 134, were abolished by the Rev. Sts. e. 101, § 51, it follows that, with certain exceptions not necessary to be noticed, after a disseisin continued for twenty years, or in other words after twenty years from the time when the right to bring a writ of entry or to enter upon the land first accrued, the former owner of a freehold can neither maintain any action to recover possession, nor enter upon the land, nor, without an entry, convey it; and as all remedy, either by action or by taking possession, is gone, his title is *390held to have been lost. The effect of the statute has been to extinguish the right, as well as to bar the remedy, and this is the construction given to the English St. of 3 & 4 Wm. IV. c. 27. Our statute of limitations of personal actions was taken from the St. of 21 Jac. I. e. 16, and this statute has been held not to extinguish the right, but only to bar the remedy. Owen v. De Beauvoir, 16 M. & W. 547; 5 Exch. 166. Dawkins v. Penrhyn, 6 Ch. D. 318; 4 App. Cas. 51. Dundee Harbour v. Dougall, 1 Macq. 317, 321. In re Alison, 11 Ch. D. 284.
Section 1 of the Pub. Sts. c. 197, declares: “ The following actions shall be commenced within six years next after the cause of action accrues, and not afterwards .... actions of replevin, and all other actions for taking, detaining, or injuring goods or chattels.” There is no statute, and no law, prohibiting the owner of personal chattels from peaceably taking possession of them whenever he may find them, and the technical law of seisin and disseisin was never applied to personal chattels. It is established in this Commonwealth that a debt barred by the statute of limitations of the place of the contract is not extinguished. The statute only bars the remedy by action within the jurisdiction where the defendant has resided during the statutory period. Bulger v. Roche, 11 Pick. 36. It was formerly contended that, if the parties to a contract had resided within the same jurisdiction so long a time that, under the statute of limitations there, the remedy by action was barred, this ought to be held everywhere to have extinguished the right of action, and thus to have extinguished the debt, especially if the residence was that of the place where the contract was made; and the courts of some jurisdictions so held. Brown v. Parker, 28 Wis. 21, 30. Goodman v. Munks, 8 Port. 84, which is overruled in Jones v. Jones, 18 Ala. 248. See LeRoy v. Crowninshield, 2 Mason, 151,168. This view was, however, generally abandoned, and was never the law of this Commonwealth, of the English courts, of the Supreme Court of the United States, or of the courts of most of the States. A distinction was made in some of the Southern States between debts and chattels; and, in suits for the recovery of slaves, it was held that adverse possession for the statutory period of limitations of personal actions created a title. In some of the decisions, it is said that the possession must be bona fide, *391and acquired without force or fraud, and must be peaceable and adverse. It was held, however, that, where there had been successive purchases of a slave, the possession of the successive purchasers could not be tacked, so as to create a title by adverse possession, because each purchase, if the purchaser took possession, was a new conversion; but such a title acquired by one person could be transferred to another. In some of these States, at the time of these decisions, it was also held that the statute of limitations of personal actions extinguished debts. Cockfield v. Hudson, 1 Brev. 311. Howell v. Hair, 15 Ala. 194. Clark v. Slaughter, 34 Miss. 65. Winburn v. Cochran, 9 Tex. 123. Wells v. Ragland, 1 Swan, 501. Bryan v. Weems, 29 Ala. 423. Seay v. Bacon, 4 Sneed, 99. Bernard v. Chiles, 7 Dana, 18. Moffatt v. Buchanan, 11 Humph. 369. Newby v. Blakey, 3 Hen. & M. 57. Beadle v. Hunter, 3 Strob. 331. See Goodman v. Munks, ubi supra.
In Preston v. Briggs, 16 Vt. 124, and Baker v. Chase, 55 N. H. 61, it was suggested that adverse possession of a chattel for six years transferred the title; but the cases did not require a determination of the question. In Campbell v. Holt, 115 U. S. 620, 623, there is an express declaration that “the weight of authority is in favor of the proposition that where one has had the peaceable, undisturbed, and open possession of real or personal property, with an assertion of his ownership, for the period which, under the law, would bar an action for its recovery by the real owner, the former has acquired a good title, a title superior to the latter, whose neglect to avail himself of his legal rights has lost him his title.” The cases there cited are two of the slave cases which have been mentioned, and decisions of the Supreme Court of the United States relating to real property.
The law of the Supreme Court of the United States in regard to contracts was carefully stated in Townsend v. Jemison, 9 How. 407 ; and it was there held that, when the statute extinguished the right or title, and created a new one, this new right or title would be recognized by courts in other jurisdictions; but, if the statute only affected the remedy, the courts would afford the remedies provided by their own laws. Our decisions upon the effect of our statute of limitations upon debts or contracts uniformly hold that it affects only the remedy by action. Bulger *392v. Roche, ubi supra. Thayer v. Mann, 19 Pick. 535. Hancock v. Franklin Ins. Co. 114 Mass. 155.
There is nothing in the statute which suggests any distinction between actions to recover chattels and actions to recover debts, and it does not purport to be a statute relating to the acquisition of title to property, but a statute prescribing the time within which certain actions shall be brought. There is not a trace to be found in our reports of the doctrine that possession of chattels for the statutory period of limitations for personal actions creates a title, and I can find no such doctrine in the English reports, or in the reports of a majority of the courts of the States of this country. The law concerning the acquisition of easements in real property by prescription, in its modern form, was established by the courts by adopting in part the Roman law, and by limiting the period of enjoyment necessary to create the right to the time required by statute for bringing actions for the recovery of land. Edson v. Munsell, 10 Allen, 557.
A right of way may be acquired by repeated trespasses, if they are openly made under a claim of right, and are uninterrupted; but twenty years’ user is required, although the limitation for actions of tort in the nature of trespass quare clausum is six years. It was inevitable, perhaps, that, if a title to land could be acquired by adverse possession, a privilege or easement in land should be acquired by adverse use. By the Pub. Sts. c. 197, § 14, if a person liable to an action “fraudulently conceals the cause of such action from the knowledge of the person entitled to bring the same, the action may be commenced at any time within six years after the person so entitled discovers that hé has such cause of action.” This section has been construed strictly. Nudd v. Hamblin, 8 Allen, 130. Under this section, if one man stole another man’s watch and carried it on his person as watches are usually carried, it might be held that the thief fraudulently concealed the cause of action from the owner; but if the thief sold the watch to one who purchased it in good faith, and he carried it in his pocket, this could not be held to be a fraudulent concealment; and, if the statute of limitations transfers the title, the owner, at the end of six years, would lose the title to his watch, although he may not have known or been able to discover who had it. The possession of personal chattels, even *393although honestly held, is not always open and notorious, and if title to such chattels is to be acquired by possession, it ought to be by an adverse possession bona fide held under a claim of right, which was known to the owner, or so open and notorious that the owner ought to have known it. The second request does not assume, and it has not been found as a fact, that such was the nature, of Warner’s possession.
Lamb v. Clark, 5 Pick. 193, was assumpsit by an executor to recover money paid to the defendant by the makers of certain promissory notes which had been delivered, more than six years before the action was brought, to the defendant as his property, by the plaintiff’s testator, as the consideration of a conveyance of land by the defendant to the testator’s wife. The plaintiff contended that there was a fraudulent combination between the defendant and the wife of the testator, whereby the testator had been defrauded of his property. It was conceded by the court, that an action of trover might have been brought at any time within six years after the defendant received the notes, and that such an action was barred by the statute of limitations. The plaintiff, however, was permitted to recover all sums of money received by the defendant from the makers of the notes within six years before the commencement of the action. If the expiration of the six years had transferred the title of the notes to the defendant, it is difficult to see how the action could have been maintained.
Wilkinson v. Verity, L. R. 6 C. P. 206, was detinue by the church wardens of All Saints against the vicar, who, in 1859, having the custody of the communion plate, sold it for old silver. The church wardens discovered this in 1870,'and then made a demand. The defence was the statute of limitations, and that the conversion occurred when the defendant sold the plate. The court say: “If this had been an action for damages for the conversion of the plate, in which the demand and refusal would have been only evidence of a conversion, it would have been impossible to contend that the date of the conversion could be excluded, or to deny that the defence upon the statute was sustained. Nor could the ignorance of the plaintiffs or their predecessors have prevented its operation.” But the court held that the plaintiffs could elect to sue the defendant in detinue upon his *394contract as bailee to deliver the plate on demand, and that “ it is no answer for the bailee to say that he has incapacitated himself from complying with the lawful demand of the bailor.”
These cases show that the statute of limitations of personal actions is construed with reference to the particular action brought, and indicate that there is no change of title in property, although the time for bringing an action of trover has expired. I think that the subject of the acquisition of title to personal chattels by adverse possession can best be dealt with by the Legislature, if it is thought necessary to establish such a rule of law ; and that it was not the intention of our statute of limitations of personal actions to extinguish rights or titles.
There is much force in the suggestion, that, if the defendant could not have recovered the counters by action at the time she took possession, she ought not to be permitted to take them from the possession of the plaintiffs by force or fraud; but it is not found in the case that she took them by force or fraud, and the request does not assume this; and I think that the defendant, at the time she took possession, could have recovered these counters of the plaintiffs by action, as the statute of limitations did not begin to run in favor of the plaintiffs until they took possession, which was at least as late as 1879 ; and it is not found that the plaintiffs’ vendors had any title which they could convey to the plaintiffs. I think the second and third requests ought not to have been given.